In re Application of		:
Ji Yeon Lee			:			WITHDRAWAL 
Serial No. 15/758,983		:			FROM ISSUE
Filed:  March 09, 2018		:	

For:  METHOD OF PREPARING SEASONED RAW POLLOCK AND SEASONED RAW POLLOCK PREPARED BY USING THE SAME:

		
The above-identified application is withdrawn from issue after payment of the issue fee due to unpatentability of one or more claims.  See 37 CFR 1.313 (b).  

The above-identified application is hereby withdrawn from issue.

The issue fee is refundable upon written request.  If, however, the application is again found allowable, the issue fee can be applied toward payment of the issue fee in the amount identified on the new Notice of Allowance and Issue Fee Due upon written request.  This request and any balance due must be received on or before the due date noted in the new Notice of Allowance in order to prevent abandonment of the application.

Telephone inquiries should be directed to Emily Le at 571-272-0903.

The above-identified application is being forwarded to the examiner for prompt appropriate action, including notifying applicant of the new status of this application.

/Tim Meeks/
___________________________
Tim Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

/SARAH N PAGE/Director Secretary, Art Unit 1700                                                                                                                                                                                                        

THE PL LAW GROUP, PLLC
13800 COPPERMINE ROAD
FL 1-3
HERNDON VA VIRGINIA 20171